Citation Nr: 1419301	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses associated with treatment received at St. Elizabeth Medical Center from May 12 to May 15, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active military service from February 1968 to February 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Medical Center in Canandaigua, New York. 


REMAND

In the Veteran's February 2010 substantive appeal, he indicated that he wished to have a hearing before the Board at the RO (a Travel Board hearing).  The Veteran's claim stems from a disagreement with a decision of the Medical Center in Canandaigua, New York, but he was notified that any hearing on the matter would be held at the Buffalo, New York, Regional Office (RO).  Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the Buffalo RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, this case is REMANDED to the Buffalo, New York, RO for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.


							(CONTINUED ON NEXT PAGE)


No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



